                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VALEN LITTLE,                                       )
 #M53843,                                            )
                                                     )
                 Plaintiff,                          )
                                                     ) Case No. 19-cv-00588-NJR
 vs.                                                 )
                                                     )
 DANIEL SULLIVAN,                                    )
                                                     )
                Defendant.                           )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Valen Little, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Big Muddy River Correctional Center (“Big Muddy”), brings this action

for alleged deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983; he seeks

monetary damages. (Doc. 1). The Complaint is now before the Court for preliminary review under

28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints to filter out

nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally

frivolous or malicious, fails to state a claim for relief, or requests money damages from an immune

defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                          The Complaint

       Plaintiff alleges there are no cameras or panic buttons at Big Muddy and that this is a safety

issue. (Doc. 1, p. 7). He further alleges that there would be “no proof” in the event of an altercation

between an inmate and correctional staff. Id. He names Warden Daniel Sullivan as the only

defendant, on the basis that the Warden “is responsible for cameras.” (Doc. 1, p. 1). He asserts his

Fourteenth Amendment equal protection rights have been violated because all other IDOC
facilities have cameras and panic buttons. Based on these allegations, the Court designates the

following counts:

        Count 1:         Eighth Amendment claim for unconstitutional conditions of
                         confinement due to a lack of cameras and panic buttons.

        Count 2:         Eighth Amendment claim for failure to protect due to a lack of
                         cameras and panic buttons.

        Count 3:         Fourteenth Amendment equal protection claim due to a lack of
                         cameras and panic buttons at Big Muddy when all other IDOC
                         facilities have such equipment.

        The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. The designations do not constitute an

opinion regarding their merit. Any other intended claim that has not been recognized by the

Court is considered dismissed without prejudice as inadequately pleaded under the Twombly

pleading standard. 1

                                                Discussion

Counts 1 and 2

        Regardless of how Plaintiff’s Eighth Amendment claim is characterized–as a conditions of

confinement or failure to protect claim–the allegations must at least suggest that the lack of

cameras and panic buttons at Big Muddy amounts to deliberate indifference. An Eighth

Amendment claim for unconstitutional conditions of confinement arises when a defendant

responds to a substantial risk of harm posed to a plaintiff’s health or safety with deliberate

indifference. McNeil v. Lane, 16 F.3d 123, 124 (7th Cir. 1994). Similarly, a failure to protect claim

arises when a plaintiff is incarcerated under conditions posing a substantial risk of serious harm




1
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
and the defendant acted with deliberate indifference to the plaintiff’s health or safety. Farmer v.

Brennan, 511 U.S. 825, 834, 837 (1994); Santiago v. Walls, 599 F.3d 749, 756 (7th Cir.2010).

“[A] generalized risk of violence is not enough, for prisons are inherently dangerous places.”

Wilson v. Ryker, 451 F. App’x 588, 589 (7th Cir. 2011) (internal citations and quotations omitted).

Instead, a plaintiff “must allege a tangible threat to his safety or well-being” and “a substantial risk

of future harm.” Id. “A substantial risk of serious harm is one in which the risk is so great that it is

almost certain to materialize if nothing is done.” Id.

       Plaintiff has not alleged a substantial risk of harm to his health or safety. Accordingly, the

Complaint does not support a conditions of confinement or failure to protect claim against Warden

Sullivan, and Counts 1 and 2 will be dismissed without prejudice.

Count 3

       Plaintiff asserts his Fourteenth Amendment equal protection rights have been violated

because all other IDOC facilities have cameras and panic buttons. A prima facie case of

discrimination under the Fourteenth Amendment equal protection clause requires a plaintiff to

show that he “is a member of a protected class,” that he “is otherwise similarly situated to members

of the unprotected class,” and that he “was treated differently from members of the unprotected

class.” Brown v. Budz, 398 F.3d 904, 916 (7th Cir. 2005) (quoting McNabola v. Chicago Transit

Auth., 10 F.3d 501 (7th Cir. 1993)). Plaintiff’s allegations do not state an equal protection claim

and, thus, Count 3 will be dismissed without prejudice.

                                             Disposition

       IT IS HEREBY ORDERED that the Complaint is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

       IT IS FURTHER ORDERED that Plaintiff is GRANTED leave to file a “First Amended
Complaint” on or before July 12, 2019. An amended complaint generally supersedes and replaces

the original complaint, rendering the original complaint void. See Flannery v. Recording Indus.

Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). The First Amended Complaint must stand on

its own without reference to any previous pleading. Plaintiff must set forth all claims against all

defendants in the First Amended Complaint. The First Amended Complaint is also subject to

review pursuant to 28 U.S.C. § 1915A.

       Should Plaintiff fail to file a First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claim. FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of Plaintiff’s three allotted

“strikes” under 28 U.S.C. § 1915(g).

       If Plaintiff wants to pursue his claim, it is strongly recommended that he use the civil rights

complaint form designed for use in this District. He should label the form, “First Amended

Complaint,” and he should use the case number for this action (No. 19-cv-00588-NJR). The Clerk

of Court is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change
in address occurs. Failure to comply with this Order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P.

41(b).

         IT IS SO ORDERED.

         DATED: 6/14/2019


                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge
